May 15, 2012




                                    JUDGMENT


                          Fourteenth Court of Appeals

                                  NO. 14-11-00075-CV


  DINAH PLANT AND FREEMAN GRAVITT AS NEXT FRIEND AND ON BEHALF OF
                      JAMES GRAVITT, Appellants,

                                            V.

CLEVELAND REGIONAL MEDICAL CENTER AND KEITH SPOONER, M.D., Appellees.

                          On Appeal from the 190th District Court
                                      Harris County
                            Trial Court Cause No. 2008-52450
                                 ___________________

      This cause, an appeal from the judgment in favor of appellees, Cleveland Regional
Medical Center and Keith Spooner, M.D., signed July 21, 2010, was heard on the
transcript of the record. We have inspected the record and find error in the judgment.
We therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.

      We order appellees, Cleveland Regional Medical Center and Keith Spooner, M.D.,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.